Appellant was arrested in the city of Wheaton while selling religious literature from house to house and charged with the violation of a municipal ordinance making it unlawful to peddle without a license. He was found guilty by a justice of the peace and on appeal to the circuit court was again found guilty and judgment was entered against him for $25 and costs. We are asked to review the judgment of the circuit court on a direct appeal.
No question was raised in the circuit court as to the validity of the ordinance, and the record contains no certificate of the trial judge that in his opinion the public interest requires the appeal to be taken to this court. We therefore have no jurisdiction of the appeal. (Smith's Stat. 1933, chap. 110, par. 199, p. 2191.) It should have *Page 433 
been prosecuted to the Appellate Court. Darley v. Thompson,299 Ill. 122.
The cause will be transferred to the Appellate Court for the Second District.
Cause transferred.